UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:November 3, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to COMMISSION FILE NUMBER:000-20969 HIBBETT SPORTS, INC. (Exact name of registrant as specified in its charter) DELAWARE State or other jurisdiction of incorporation or organization 20-8159608 (I.R.S. Employer Identification No.) 451 Industrial Lane, Birmingham, Alabama35211 (Address of principal executive offices, including zip code) 205-942-4292 (Registrant’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares of common stock, par value $.01 per share, outstanding as of December 6, 2007, were30,472,718 shares. HIBBETT SPORTS, INC. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheetsat November 3, 2007 and February 3, 2007 1 Unaudited Condensed Consolidated Statements of Operationsfor the Thirteen and Thirty-Nine Weeks Ended November 3, 2007 and October 28, 2006 2 Unaudited Condensed Consolidated Statements of Cash Flowsfor the Thirty-Nine Weeks Ended November 3, 2007 and October 28, 2006 3 Unaudited Condensed Consolidated Statements of Stockholders’ Investmentat November 3, 2007 and February 3, 2007 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysisof Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 23 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 Signature 26 A WARNING ABOUT FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” as that term is used in the Private Securities Litigation Reform Act of 1995.Forward-looking statements address future events, developments and results.They include statements preceded by, followed by or including words such as “believe,” “anticipate,” “expect,” “intend,” “plan,” “target” or “estimate.”For example, our forward-looking statements include statements regarding: · our anticipated sales, including comparable store net sales changes, net sales growth and earnings; · our growth, including our plans to add, expand or relocate stores and square footage growth, our market’s ability to support such growth and the suitability of our distribution facilities; · the possible effect of pending legal actions and other contingencies; · our cash needs, including our ability to fund our future capital expenditures and working capital requirements; · our ability and plans to renew or increase our revolving credit facility; · our seasonal sales patterns and assumptions concerning customer buying behavior; · our ability to renew or replace store leases satisfactorily; · our estimates and assumptions as they relate to preferable tax and financial accounting methods, accruals, inventory valuations, dividends, carrying amount and liquidity of financial instruments and fair value of options and other stock-based compensation as well as our estimates of economic and useful lives of depreciable assets and leases; · our expectations concerning future stock-based award types; · our expectations concerning employee option exercise behavior; · the possible effect of inflation and other economic changes on our costs and profitability; · our analyses of trends as related to earnings performance; · our target market presence and its expected impact on our sales growth; · our expectations concerning vendor level purchases and related discounts; and · our estimates and assumptions related to income tax liabilities and uncertain tax positions. For a discussion of the risks, uncertainties and assumptions that could affect our future events, developments or results, you should carefully consider the risk factors described from time to time in our other documents and reports, including the factors described under “Risk Factors,”“Business” and “Properties” in our Form 10-K dated April 4, 2007. Our forward-looking statements could be wrong in light of these and other risks, uncertainties and assumptions.The future events, developments or results described in this report could turn out to be materially different.We have no obligation to publicly update or revise our forward-looking statements after the date of this report and you should not expect us to do so. Investors should also be aware that while we do, from time to time, communicate with securities analysts and others, we do not, by policy, selectively disclose to them any material non-public information with any statement or report issued by any analyst regardless of the content of the statement or report.We do not, by policy, confirm forecasts or projections issued by others.Thus, to the extent that reports issued by securities analysts contain any projections, forecasts or opinions, such reports are not our responsibility. You should assume that the information appearing in this report is accurate only as of the date it was issued.Our business, financial condition, results of operations and prospects may have changed since that date. INVESTOR ACCESS TO COMPANY FILINGS We make available free of charge on our website, www.hibbett.com under the heading “Investor Information,” copies of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as well as all Forms 4 and 5 filed by our executive officers and directors, as soon as the filings are made publicly available by the Securities and Exchange Commission on its EDGAR database at www.sec.gov.In addition to accessing copies of our reports online, you may request a copy of our Annual Report on Form 10-K for the fiscal year ended February 3, 2007, at no charge, by writing to:Investor Relations, Hibbett Sports, Inc., 451 Industrial Lane, Birmingham, Alabama35211. PART I.FINANCIAL INFORMATION ITEM 1. Financial Statements. HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Balance Sheets (in thousands, except share and per share information) November 3, February 3, ASSETS 2007 2007 Current Assets: Cash and cash equivalents $ 10,751 $ 30,367 Short-term investments 292 - Trade receivables, net 1,776 1,585 Accounts receivable, other 2,824 3,066 Inventories 148,513 125,240 Prepaid expenses and other 7,037 5,024 Deferred income taxes, net 1,637 1,607 Total current assets 172,830 166,889 Property and Equipment: Land and building 245 245 Equipment 39,079 32,946 Furniture and fixtures 19,986 18,846 Leasehold improvements 55,505 50,767 Construction in progress 1,194 4,417 116,009 107,221 Less accumulated depreciation and amortization 72,486 64,648 Total property and equipment 43,523 42,573 Non-current Assets: Deferred income taxes 7,242 3,217 Other, net 186 174 Total non-current assets 7,428 3,391 Total Assets $ 223,781 $ 212,853 LIABILITIES AND STOCKHOLDERS' INVESTMENT Current Liabilities: Accounts payable $ 52,592 $ 42,016 Accrued income taxes - 5,338 Accrued payroll expense 3,407 6,592 Deferred rent 4,046 4,228 Other accrued expense 3,321 2,287 Total current liabilities 63,366 60,461 Non-current Liabilities: Deferred rent 16,540 15,715 Accrued income taxes 6,524 - Other 78 36 Total non-current liabilities 23,142 15,751 Stockholders' Investment: Preferred stock, $.01 par value 1,000,000 shares authorized, no shares issued - - Common stock, $.01 par value, 80,000,000 shares authorized, 36,152,031 and 36,047,732 shares issued at November 3, 2007 and February 3, 2007, respectively 361 360 Paid-in capital 86,723 81,916 Retained earnings 173,950 151,697 Treasury stock at cost; 5,276,713 and 4,306,413 shares repurchased at November 3, 2007 and February 3, 2007, respectively (123,761 ) (97,332 ) Total stockholders' investment 137,273 136,641 Total Liabilities and Stockholders' Investment $ 223,781 $ 212,853 See notes to unaudited condensed consolidated financial statements. 1 HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (in thousands, except share and per share information) Thirteen Weeks Ended Thirty-Nine Weeks Ended November 3, October 28, November 3, October 28, 2007 2006 2007 2006 Net sales $ 129,628 $ 129,658 $ 377,873 $ 360,935 Cost of goods sold, including distribution center and store occupancy costs 87,154 86,592 252,871 241,037 Gross profit 42,474 43,066 125,002 119,898 Store operating, selling and administrative expenses 26,898 24,757 79,512 71,584 Depreciation and amortization 3,023 2,697 9,038 8,152 Operating income 12,553 15,612 36,452 40,162 Interest income 91 236 551 691 Interest expense (3 ) (1 ) (53 ) (24 ) Interest income, net 88 235 498 667 Income before provision for income taxes 12,641 15,847 36,950 40,829 Provision for income taxes 4,826 5,921 14,227 15,360 Net income $ 7,815 $ 9,926 $ 22,723 $ 25,469 Basic earning per share $ 0.25 $ 0.31 $ 0.73 $ 0.79 Diluted earnings per share $ 0.25 $ 0.31 $ 0.71 $ 0.78 Weighted average shares outstanding: Basic 31,074,731 31,982,045 31,312,106 32,221,569 Diluted 31,553,636 32,440,333 31,822,506 32,742,486 See notes to unaudited condensed consolidated financial statements. 2 HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Cash Flows (in thousands, except share information) Thirty-Nine Weeks Ended November 3, October 28, 2007 2006 Cash Flows From Operating Activities: Net income $ 22,723 $ 25,469 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 9,038 8,152 Deferred income tax expense (benefit), net 1,854 (1,166 ) Excess tax benefit from stock option exercises (517 ) (2,374 ) Loss on disposal of assets, net 170 347 Stock-based compensation expense 3,159 2,105 Changes in operating assets and liabilities: Trade receivables, net (191 ) (37 ) Accounts receivable, other 242 (576 ) Inventories (23,129 ) (22,071 ) Prepaid expenses and other current assets (1,217 ) (176 ) Accrued and refundable income taxes (5,644 ) 1,986 Other non-current assets (12 ) (42 ) Accounts payable 10,577 (3,268 ) Deferred rent, non-current 824 1,110 Accrued expenses (2,289 ) 997 Net cash provided by operating activities 15,588 10,456 Cash Flows From Investing Activities: (Purchase) sale of short-term investments, net (292 ) 12,725 Capital expenditures (10,165 ) (10,881 ) Proceeds from sale of property and equipment 9 33 Net cash (used in) provided by financing activities (10,448 ) 1,877 Cash Flows From Financing Activities: Cash used for stock repurchases (26,429 ) (30,251 ) Excess tax benefit from stock option exercises 517 2,374 Proceeds from options exercised and purchase of shares under the employee stock purchase plan 1,156 2,340 Net cash used in financing activities (24,756 ) (25,537 ) Net Decrease in Cash and Cash Equivalents (19,616 ) (13,204 ) Cash and Cash Equivalents, Beginning of Period 30,367 25,944 Cash and Cash Equivalents, End of Period $ 10,751 $ 12,740 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ 53 $ 24 Income taxes, net of refunds $ 18,016 $ 14,540 Supplemental Schedule of Non-Cash Financing Activities: Deferred board compensation $ 25 $ 24 Shares awarded to satisfy deferred board compensation 918 905 See notes to unaudited condensed consolidated financial statements. 3 HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Stockholders’
